REASONS FOR ALLOWANCE
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	According to the Amendment, filed 01 December 2020, the status of the claims is as follows:
Claims 13, 14, 18-20, 25, 26, 29, 30, 34, and 35 are currently amended;
Claims 15-17, 21-24, 27, 28, 31-33, and 36-40 are previously presented; and
Claims 1-12 are cancelled.
3.	The rejection of claims 13, 15-20, 25, 27-30, 34, and 36-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are withdrawn in view of the Amendment, filed 01 December 2020.
4.	Applicant’s arguments, see Remarks, pp. 9-10, filed 01 December 2020, with respect to the rejection of claims 13-18, 21, and 24 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jin et al., U.S. Patent Application Publication No. 2004/0186365 A1 (“Jin”), have been fully considered, and are persuasive in view of the Amendment, filed 01 December 2020.  The rejections of claims 13-18, 21, and 24 have been withdrawn.
5.	Applicant’s arguments, see Remarks, pp. 10-11, filed 01 December 2020, with respect to the rejection of claims 19, 20, 22, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin, as applied to claims 13 and 14, respectively, above, and further in view of Goodnow et al., U.S. Patent Application Publication No. 2006/0226985 A1 (“Goodnow”), and the rejection of claims 25-40 under pre-AIA  35 U.S.C. 103(a) as  have been fully considered, and are persuasive in view of the Amendment, filed 01 December 2020.  The rejections of claims 19, 20, 22, 23, and 25-40 have been withdrawn.
6.	Claims 13-40 are allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/11/2020